July 9, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
DEBRA V. JENNINGS, ESQ. AND DEBRA V. JENNINGS, P.L.L.C., Appellant

NO. 14-14-00860-CV                           V.

                AMERICAN ASSET FINANCE, L.L.C., Appellee
                   ________________________________

     Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on September 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.


      We further order this decision certified below for observance.